Citation Nr: 1510236	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  13-12 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for left knee degenerative joint disease, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for right knee degenerative joint disease, currently rated as 10 percent disabling.

3.  Entitlement to a total disability rating due to individual employability resulting from service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and A.D.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to June 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the claims.

In February 2014, the Board remanded the case to the RO in order to afford the Veteran a hearing before a Veterans Law Judge (VLJ).  See Veteran's VA Form 9, April 2013 ("I want a BVA hearing by live videoconference").  The Veteran and his witness, A.D., testified before the undersigned VLJ at an April 2014 Travel Board hearing at the RO.  The hearing transcript is of record.  

In May 2014 the Board remanded the claims for additional development.

In a treatment note dated in October 2014, the Veteran reported that he was unemployed and was a stay at home father.  A VA medical examination dated in March 2013 indicated that the Veteran's knee disabilities would impact his ability to work as the Veteran cannot squat and knee at work without pain.  The Board notes that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Therefore, the issue of entitlement to a TDIU has been raised.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's left knee disorder results in flexion limited to 45 degrees or less, extension limited by 10 degrees or more, instability, a meniscal disorder, or impairment of the tibia and fibula.

2.  The preponderance of the evidence is against a finding that the Veteran's right knee disorder manifests flexion limited to 45 degrees or less, extension limited by 10 degrees or more, instability, a meniscal disorder, or impairment of the tibia and fibula.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent disabling for left knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257, 5258, 5260, 5261, 5262 (2014).

2.  The criteria for an evaluation in excess of 10 percent disabling for right knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257, 5258, 5260, 5261, 5262 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Appropriate notice was provided to the Veteran in a letter dated in September 2010.  

As for the duty to assist, pertinent private and VA treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran was afforded VA medical examinations in October 2010 and March 2013.

In January 2014, the Veteran's representative argued that the examiner who performed the October 2010 examination is not competent.  The argument focuses on the name of the examiner as presented on the examination form and that no physician could be located under that name.  However, review of the claims file reveals that the individual who examined the Veteran in October 2010 is a licensed physician who hyphenates her name and identifies the VA medical center as her professional address.  As such, the Board finds the examiner to be competent.

The Board remanded the claim in May 2014 for VA treatment records and records regarding an application for Social Security Administration (SSA) benefits to be associated with the claims file.  Subsequently, additional VA treatment records and the records regarding an application for SSA benefits were obtained and associated with the claims file.  As such, the Board finds that there has been substantial compliance with the May 2014 remand.  See Dyment v. West, 13 Vet. App. 141 (1999).

As such, the Board finds that the duty to assist has been met and will proceed with adjudication.

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his right and left knee degenerative joint disease are more disabling than currently evaluated.  The Veteran's knee disabilities are each currently evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5260, which concerns limitation of flexion of the leg, a noncompensable (zero percent evaluation) is assigned for flexion limited to 60 degrees; a 10 percent evaluation is assigned for flexion limited to 45 degrees; a 20 percent evaluation is assigned for flexion limited to 30 degrees; and a 30 percent evaluation is assigned for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, which concerns limitation of extension of the leg, a noncompensable evaluation is assigned for extension limited to 5 degrees; a 10 percent evaluation is assigned for extension limited to 10 degrees; a 20 percent evaluation is assigned for extension limited to 15 degrees; a 30 percent evaluation is assigned for extension limited to 20 degrees; a 40 percent evaluation is assigned for extension limited to 30 degrees; and a 50 percent evaluation is assigned for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45.  Normal range of motion of the knee is to zero degrees extension and zero to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II.

A knee disability can be rated for both limitation of leg flexion under Diagnostic Code 5260 and limitation of leg extension under Diagnostic Code 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability of the knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997). 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Under Diagnostic Code 5257, which concerns "other impairments of" the knees, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability of the knee; a 20 percent evaluation is assigned for moderate recurrent subluxation or lateral instability of the knee; and a 30 percent evaluation is assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

During the period on appeal the Veteran has complained of knee pain.  

A VA disability evaluation examination conducted in February 2009 noted that the range of motion of the Veteran's knees was from 0 to 130 degrees bilaterally with pain between 110 and 130 degrees.  There was no instability.  The Veteran reportedly appeared to be most affected by pain rather than fatigue, weakness, lack of endurance or incoordination.  

A VA physical therapy record shows that in November 2009 the Veteran reported bilateral knee pain.  He indicated that he had degenerative joint disease of the knees.  The left knee was painful to touch medial/lateral to patella and reported it felt like the pain was under the knee cap.  He had tenderness in the left supra inferior and in the right medial/lateral/superior and inferior.  Active range of motion was reported by the physical therapist as 19 degrees to 75 degrees in the left and 15 degrees to 86 degrees in the right sitting.  15 degrees to 110 degrees on the right and 15 degrees to 105 degrees on the left when supine.  Anterior and posterior drawer tests were negative.  Medial test was positive on the left.  Lateral test was positive bilaterally but worse on the left.  There was no crepitus.  Single knee to chest was positive bilaterally.  Double knee to chest was positive.  Patellar compression was painful on the left and mobility was painful on the left.  There was tingling in his feet up to his knees bilaterally at times.  Pain in the knees was 4 out of 10 in the left and 2 out of 10 in the right.  The pain varied between 2 and 5 out of 10.  Aggravating factors included walking long distances, walking from classes to his apartment as he has to go up hill.  Easing factors included laying down for a while.  He was issued a wrap around knee sleep with hinges bilaterally.  

In December 2009 the Veteran reported to the VA physical therapist that he had more movement in the left knee and that his right knee was unchanged.  Palpation revealed the left knee to be tender to touch medial/lateral to the patella and reported it felt like the pain was under the knee cap.  The Veteran had tenderness left superior and right medial/lateral.  The physical therapist indicated that the Veteran had knee ranges of motion as follows: active range of motion in sitting of 8 degrees to 100 degrees on the left and 12 degrees to 102 degrees on the right.  Passive range of motion in supine was 0 degrees to 120 degrees on the right and 0 degrees to 123 degrees on the left.  Active range of motion in supine was 12 degrees to 110 degrees on the right and 14 degrees to 105 degrees on the left.  Anterior and posterior drawer tests were negative.  Medial test was positive on the left.  Lateral test was positive bilaterally but the left side was worse.  The left lateral was worse than left medial.  Crepitus was not found.  Patellar compression was painful on the left and mobility was painful on the left.  The Veteran had tingling in his feet up to his knees bilaterally at times.  Pain in the knees was rated as 5 out of 10 on the left and 4 out of 10 on the right and reports that they varied between 2 and 5 out of 10.  Aggravating factors were walking long distances and walking from classes to his apartment.  He had to go up a hill and it really bothered his knees.  Easing factors were laying down for a while. 

In January 2010, the Veteran reported that his knees were fair.  

The Veteran was afforded a VA medical examination in October 2010.  The Veteran reported that since the prior examination in 2009 he had increased bilateral knee pain.  He stated that he found that his left leg gave out a lot.  He did a course of physical therapy in late 2009/early 2010 for strengthening but quickly experienced recurrent knee pain.  He attributed a lot of knee symptoms to excessive walking on a University campus.  He had positive subjective swelling of the left knee.  Ascending and descending stairs was problematic.  He used ibuprofen and an analgesic cream without much decrease in his symptoms.  The Veteran complained that both knees have symptoms of giving way, pain, and weakness.  There was no deformity, instability, stiffness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, or effusions.  He had locking episodes less than once a year.  There was tenderness as a symptom of inflammation.  The condition affected the motion of the joint and there were no flare-ups of the joint disease.  He was unable to stand for more than a few minutes.  He was able to walk more than a quarter mile but less than a mile.  He used a brace intermittently and occasionally.

Physical examination revealed the Veteran's gait to be normal.  There was evidence of abnormal weight bearing but no callus formation or skin breakdown.  There was abnormal shoe wear pattern on the right shoe with increased wear on the outside edge of the heel.  There was no loss of a bone or part of a bone.  There was no inflammatory arthritis.  

The right knee had pain with varus/valgus stress.  There were no bumps consistent with Osgood-Schlatter's disease, crepitation, mass behind the knee, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursae, or other knee abnormalities.

The left knee had no bumps consistent with Osgood-Schlatter's disease, crepitation, mass behind the knee, grinding, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursae, or other knee abnormalities.  There were clicks or snaps.

Range of motion of the right knee was 0 to 130 degrees with objective evidence of pain with active motion.  Range of motion of the left knee was 0 to 135 degrees with objective evidence of pain with active motion.  There was no joint ankylosis.  

The Veteran was a full time student.  

He was diagnosed with mild bilateral knee degenerative joint disease.  The examiner noted that the condition required a sit-down job.  The conditions had no effect on the Veteran's toileting and grooming.  They had a mild impact on his bathing.  They had a moderate impact on his chores, shopping, recreation, traveling, dressing and driving.  They had a severe impact on his exercise and prevented sports.  

In March 2011, the Veteran was noted to be able to squat to 40 degrees knee flexion and rise without significant difficulty.  Joint examinations were normal without evidence for effusions or inflammation.  There was no crepitus appreciated.  There was tenderness to palpation of both knees along the medial and lateral aspects of the patella.  The Veteran was able to get on and off the examination table without difficulty.  Range of motion was noted to be 100 degrees of flexion bilaterally and 0 degrees of extension bilaterally.

The Veteran was afforded a VA medical examination in March 2013.  The Veteran was diagnosed with bilateral patellofemoral syndrome and chondromalacia patella.  The Veteran complained of bilateral knee pain.  Most of the pain was in the parapatellar region of both knees, left slightly worse than the right.  The knees swell on occasion.  His biggest problem was positional and he could no longer kneel or squat leading to a great deal of difficulty.  There was no history of meniscal locking in either knee.  The Veteran stated that he can walk all right but after extensive standing and bending and so forth he has bilateral pain.  He had not seen any particular doctor over the prior few years.  He stated that his pain was in the area of 4 to 5 out of 10 and he had periodic episodes where his knee pain is 10 out of 10.  His baseline pain was 6 to 7 out of 10.  Flareups were 10 out of 10 especially after kneeling and bending and they occurred once or twice a month.  There was no special treatment, no injections and no surgery reported.

Range of motion was reported as 130 degrees of flexion, with pain beginning at 100 degrees, and 0 degrees of extension in the right knee.  There was 120 degrees of flexion, with pain beginning at 100 degrees, and 0 degrees of extension in the left knee.  Repetitive use testing revealed flexion of 115 degrees in the right and left knees.

Functional loss was described as weakened movement, excess fatigability, pain on movement, swelling, and interference with sitting, standing and weight bearing in both knees.  The Veteran could not kneel or bend without pain in both knees.

There was tenderness or pain to palpation for joint line or soft tissues of the knees.  Muscle strength and instability tests were normal.  There was no patellar subluxation or dislocation.  There were no meniscal conditions, meniscal surgery, or joint replacement. He had not had any arthroscopic or other knee surgery.

Imaging studies revealed degenerative or traumatic arthritis of both knees.  There was no x-ray evidence of patellar subluxation.  There mild to moderate grading and clicking of the subpatellar surface.

The knee conditions impacted the Veteran's ability to work as he could not squat or knee at work without pain.  

After reviewing all of the relevant evidence, the Board finds that entitlement to an evaluation in excess of 10 percent disabling for left and right knee disabilities is not warranted.  Although November 2009 and December 2009 treatment notes report reduced extension of the knees, it is unclear how these measurements were made as the physical therapist indicates active and passive ranges of motion in sitting and supine positions.  These results were not obtained pursuant to a medical examination for compensation purposes and are significantly inconsistent with both prior and subsequent examination results.  Subsequent examination results do not reveal any limitation of extension and do not reveal any limitation of flexion in excess of 100 degrees in either knee.  As such, the Board finds that entitlement to an evaluation in excess of 10 percent disabling for the left and right knees based upon limitation of flexion is denied.  In addition, the Board finds that entitlement to a compensable separate evaluation for limitation of extension, for either knee, is denied.

A separate compensable evaluation for instability of the knees has been considered.  Although in November 2009 and December 2009 medial and lateral tests were found to be positive, there is no other objective evidence of any instability of the knees.  Examination in October 2010 and March 2013 did not reveal any instability of the knees upon testing.  As the preponderance of the evidence is against a finding that the Veteran has compensable instability of either knee during the period on appeal, entitlement to separate compensable evaluations for instability of the left and right knee are denied.

The remaining Diagnostic Codes relating to knee disabilities include Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5263 (genu recurvatum), DC 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage) and Diagnostic Code 5262 (impairment of the tibia and fibula).  However, as there is no probative evidence of record to demonstrate the existence of any of the conditions, these Diagnostic Codes are not applicable.


Extraschedular Consideration

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected knee disabilities.  The Veteran's disabilities are manifested by impairment of range of motion and pain and the rating criteria contemplate these impairments.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an increased rating for left knee degenerative joint disease, currently rated as 10 percent disabling, is denied.

Entitlement to an increased rating for right knee degenerative joint disease, currently rated as 10 percent disabling, is denied.




	(CONTINUED ON NEXT PAGE)


REMAND

As discussed above, the Veteran has raised a claim of entitlement to a TDIU as part of his claims for higher evaluations.  The Veteran must be provided with appropriate notice of how to establish a claim for TDIU. 

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect a Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  As such, the Veteran must be afforded a VA medical examination that includes an opinion on the impact of the Veteran's service-connected disabilities on his ability to work.

The Veteran currently does not meet the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a).  Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  The Board cannot award TDIU on this basis in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  If after consideration of the examination report it is determined that the Veteran's service-connected disabilities render him unemployable, the matter of entitlement to a TDIU must be submitted to the Director of the Compensation and Pension Service for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran appropriate notice with regard the claim for TDIU.  The Veteran should be provided an appropriate amount of time to respond to this notification.  This notification should be associated with the claims folder.

2.  Thereafter, the Veteran should be afforded an appropriate examination for the examiner to comment on the functional impairment caused solely by the Veteran's service-connected disabilities.  The claims folder, including this remand, must be sent to the examiner for review.

3.  Thereafter, the examination report must be reviewed and if and only if it is determined that the Veteran's service-connected disabilities render him unemployable, refer the Veteran's claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extraschedular basis.

4.  Then, readjudicate the appeal.  If the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


